 

 

r-'“ m '"""‘
tie s
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case ~"-`*“ m F.

 

 

 

 

 

 

 

 

 

 

 

1 NO V 1 9 2018
UNITED STATES DISTRICT CoURi
SOUTHERN DISTRICT OF CALIFORNIA oLEF<K us custom couaTRN|A
AMENDED JUDGMEN E$NTRE@HHNAEF CAL§§’PUTY
UNITED STATES OF AN[ERICA ry A en
V_ (For Offenses Committed On or Afcer November 1, 1987)
MUNTASER SALIM BEHNAM (l)
Case Number: l'i'CR3787~BEN

FD BY PAUL ALLEN BARR

Defendant’s Attomey
REGISTRATION No. 65131298
Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)
THE DEFENDANT:
pleaded guilty to count(s) ls OF THE SUPERSEDING INFORMATION.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number[s!
18 USC 1001 FALSE STATEN[ENT (FELONY) ls
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[:| The defendant has been found not guilty on count(s)
Count(s) Underlying lndictment is dismissed on the motion of the United States.

 

Assessment : $100.00 fOI'thWith.

JVTA Assessment*: $

;Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.
No fine |:| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances M
OCtob 5 2 8

Date mposi on of Sentence (

W //_

_ 1 "/ s DIsTRlC JUDGE

   

 

17CR3787-BEN

 

. t'~'\--

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MUNTASER SALIM BEHNAM (l) Judgment - Page 2 of 2
CASE NUMBER: l7CR3787-BEN

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIl\/lE SERVED.

l:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

|Il The court makes the following recommendations to the Bureau of Prisons:

II| The defendant is remanded to the custody of the United States Marshal.

|I! The defendant shall surrender to the United States Marshal for this district

E| at A.M. on

 

 

 

l:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
[! as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on tO
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l7CR.3 787-BEN

